DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 23 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (“Dynamic Photoelectrochemical Device Using an Electrolyte-Permeable NiOx/SiO2/Si Photocathode with an Open-Circuit Potential of 0.75 V”).
Jung et al teach (see abstract, the figure in the abstract, and fig. 1) a photocathode structure comprising a silicon photocathode (“Si”), an intermediate layer (“SiO2”) disposed on the photocathode including silicon oxide, and a protective layer (“NiOx” or “Ni(OH)2”) disposed on the intermediate layer including a metal oxide.  The intermediate layer (SiO2) was a tunneling barrier (see last sentence of introduction section).  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (“Surface Passivation Properties of HfO2 Thin Film on n-Type Crystalline Si”).
Cheng et al teach (see abstract, section II, section III.A. and fig. 1) that they constructed an Hf-O2 protective layer on top of a silicon wafer that possessed its native oxide.  The native oxide is a silicon oxide layer that was capable of functioning as a tunneling layer.  
Although Cheng et al fail to teach that the structure was a photocathode, the claim preamble limitation “photocathode” fails to impart any additional structure to the claim such that it is considered an intended use of the structural components.  Further, the limitation “the intermediate layer is a tunneling barrier configured to transfer charges from the photocathode to the protective layer by an electric field applied from an outside” does not impart any structure and also relates to the intended use of the device.  
Regarding claims 2 and 4, Cheng et al teach the protective layer being hafnium oxide (HfO2) which inherently possessed a dielectric constant higher than dielectric constant of the native silicon oxide layer.  
Regarding claim 3, the ability of the protective layer changing from amorphous state to crystalline state by application of an electric field relates to a potential capability of the structure, which appears to be inherent in the structure taught by Cheng et al because Cheng et al teach the same structural layers (Si substrate, SiO2 intermediate layer, protective HfO2 layer).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (“Enhanced PEC performance of nanoporous Si photoelectrodes by covering HfO2 and TiO2 passivation layers”) in view of Cheng et al (“Surface Passivation Properties of HfO2 Thin Film on n-Type Crystalline Si”).
Xing et al teach (see abstract, Morphology section on page 2, figs. 1 and 2) a photocathode structure comprising a photocathode including silicon (nanoporous silicon) and a protective layer of HfO2 or TiO2 disposed on the photocathode.  Xing et al teach (see second paragraph of Methods section on page 9) that any native oxide was removed from the surface of the silicon prior to deposition of the protective layer.  
Xing et al fail to teach an intermediate layer disposed on the photocathode and including silicon oxide and disposed below the protective layer.  
Cheng et al investigated (see abstract, sections II. and III.A.) the carrier lifetime of a photoelectrode comprising silicon coated with a protective layer of HfO-2 depending upon the pretreatment of the silicon surface prior to forming the HfO-2 layer.  Cheng et al show (see esp. Table 1 and fig. 1) that formation of a thin OH-terminated silicon surface produced significantly higher carrier lifetimes in comparison to both a silicon photoelectrode having a native silicon oxide coating or a silicon photoelectrode having the native silicon oxide removed which was kept in a nitrogen atmosphere to prevent any oxide surface from reforming.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the OH-terminated layer taught by Cheng et al between the silicon substrate and the HfO2 protective layer of Xing et al because Cheng et al teach that positioning the OH-terminated layer between the silicon substrate and the HfO2 protective layer increased the carrier lifetime in the photoelectrode.  Note that increased carrier lifetime is understood by one of ordinary skill in the art as increasing the efficiency of the photoelectrode.  
Note that Cheng et al teach that the OH-terminated layer was formed by treatment of the silicon surface after the HF acid dip by immersion in hot water.  In the instant specification, per page 5, lines 11-18, page 5, line 23 to page 6, line 3, and page 13, lines 4-18, the inventors describe forming the claimed intermediate layer including a silicon oxide by immersion of a silicon surface, which has had its native oxide removed by treatment with HF acid, in hot water.  Thus, although Cheng et al describe the layer as being “OH-terminated” it is formed by the same method that Applicant describes for forming the intermediate layer including a silicon oxide.  Thus, the evidence of record supports the conclusion that the OH-terminated layer of Cheng et al inherently included at least some silicon oxide as claimed. 
The Office must acknowledge that Xing et al teach (see Stability section spanning pages 7 and 8 and second paragraph of Methods section on page 9) that a thick natural SiOx- layer was to be avoided and that any SiOx layer was removed prior to the deposition of the HfO2 layer.  However, this teaching is not considered a teaching away from using the thinner SiOx layer taught by Cheng et al because Xing et al teach that it was the thickness of the SiOx layer that was problematic, not the presence of the SiO-x layer itself.  
Regarding claim 2, the intermediate layer of Cheng et al and the HfO2 protective layer of Xing et al were the same materials as disclosed in the specification as being utilized, such that the two layers are considered to inherently have the dielectric constants as claimed.
Regarding claim 3, the ability of the protective layer changing from amorphous state to crystalline state by application of an electric field relates to a potential capability of the structure, which appears to be inherent in the structure taught by Xing et al and Cheng et al because Cheng et al teach the same structural layers (Si substrate, SiO2 intermediate layer, protective HfO2 layer).  
Regarding claim 4, Xing et al teach the protective layer including either hafnium oxide (HfO2) or titanium oxide (TiO2).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (“Enhanced PEC performance of nanoporous Si photoelectrodes by covering HfO2 and TiO2 passivation layers”) in view of Cheng et al (“Surface Passivation Properties of HfO2 Thin Film on n-Type Crystalline Si”) as applied to claim 1 above, and further in view of Lee et al (KR 10-1523743, with reference to the provided machine translation thereof).
Xing et al as modified by Cheng et al teaches a photoelectrochemical cell including a photocathode structure according to claim 1.
Xing et al fail to teach attaching a thermoelectric element connected in series with the photoelectrochemical cell.
Lee et al teach (see abstract, fig. 1) a hybrid electric generating element comprising a photoelectrochemical cell (20) and a thermoelectric element (10) connected in series with the photoelectrochemical cell, which uses the thermally generated electric current to supplement the photo-generated electric current generated in the photoelectrochemical cell to reduce the necessary energy for driving the hydrogen generation process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the hybrid electric generating element of Lee et al with the photoelectrochemical cell of Xing et al to achieve the advantages of the stable photoelectrode of Xing et al in the hybrid system of Lee et al.  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art to have conducted routine optimization to determine the amount of potential and current to be generated by the thermoelectric element in order to drive the electrolytic water splitting reaction using the photoelectrochemical cell of Xing et al as modified by Cheng et al.
Regarding claim 7, Xing et al teach (see fig. 3, and PEC properties section spanning pages 2-4) that the thickness of the layers had an effect on the current and potential produced by the silicon photocathode.  One of ordinary skill in the art would have expected the same effect to be true for the intermediate silicon oxide (OH-terminated layer of Cheng et al) due to the tunneling effect of charge carriers in the silicon photoelectrode.  Therefore, it would have been obvious to one of ordinary skill in the art to have conducted routine optimization of the thickness of the intermediate layer of Cheng et al to determine a workable photocathode capable of water splitting using the current generated by the thermoelectric element of Lee et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794